Name: Regulation (EEC) No 1808/74 of the Commission of 10 July 1974 amending Regulation No 467/67/EEC as regards processing costs and the value of by-products in respect of the various stages of rice processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/34 Official Journal of the European Communities 12. 7 . 74 REGULATION (EEC) No 1808/74 OF THE COMMISSION of 10 July 1974 amending Regulation No 467/67/EEC as regards processing costs and the value of by-products in respect of the various stages of rice processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 359/ 67/EEC (') of 25 July 1967 on the common organiza ­ tion of the market in rice , as last amended by Regula ­ tion (EEC) No 11 29/74 (2), and in particular Article 19 thereof ; Whereas Commission Regulation No 467/67/EEC (3 ) of 21 August 1967 fixing the conversion rates , the processing costs and the value of the by-products for the various stages of rice processing, as last amended by Regulation (EEC) No 1 499/72 (4 ), fixes in Article 2 the processing costs , and in Article 3 the value of the by-products for the various stages of rice processing ; whereas, as a result of the general rise in prices and in their constituent elements, processing costs and the value of by-products have increased ; whereas processing costs and the value of by-products should now be established at a level which is representative for the Community as a whole ; Whereas the values for broken rice which are to be taken into consideration when converting the value of rice at one stage of processing to that of another stage were fixed in Article 4 of Regulation No 467/ 67/EEC ; whereas since then the value of broken rice has increased both on the internal and on the world market ; whereas those values should therefore be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The text of Article 2 of Regulation No 467/67/EEC is replaced by the following : ' 1 . The processing costs to be taken into consid ­ eration when paddy rice is converted into husked rice shall be 2-155 units of account per 100 kilo ­ grammes of paddy rice . 2 . The processing costs to be taken into consid ­ eration when husked rice is converted into milled rice shall be 2-155 units of account per 100 kilo ­ grammes of husked rice . 3 . The processing costs for the conversion of semi-milled rice into milled rice shall not be taken into consideration .' Article 2 The text of Article 3 of Regulation No 467/67/EEC is replaced by the following : ' 1 . The value of the by-products obtained from processing paddy rice into husked rice shall be considered to be nil . 2 . The value of the by-products obtained from processing husked rice into milled rice shall be : (a) 2-15 units of account per 100 kilogrammes of husked round-grained rice ; (b) 315 units of account per 100 kilogrammes of husked long-grained rice . 3 . The value of the by-products obtained from processing semi-milled rice into milled rice shall be : (a ) 0-65 unit of account per 100 kilogrammes of semi-milled round-grained rice ; (b) 0-80 unit of account per 100 kilogrammes of semi-milled long-grained rice .' Article 3 In Article 4 of Regulation No 467/67/EEC :  in the first paragraph , the expression '0-08 unit of account' is replaced by the expression '0-09 unit of account' ;  in the second paragraph , the expression '0-1 1 unit of account' is replaced by the expression '0-12 unit of account' ;  in the third paragraph the text of the indent is replaced by the following : '  9 units of account per 100 kilogrammes of husked rice ;'  in the third paragraph the text of the second indent is replaced by the following : '  12 units of account per 100 kilogrammes of semi-milled or milled rice .' Article 4 This Regulation shall enter into force on 1 September 1 974 . (') OJ No 174, 31 . 7 . 1967 , p. 1 . ( 2 ) OJ No L 128 , 10 . 5 . 1974, p. 20 . (J ) OJ No 204, 24 . 8 . 1967, p. 1 . (4 OJ No L 158 , 14 . 7 . 1972 , p. 22 . 12 . 7 . 74 No L 188/35Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1974. For the Commission The President Francois-Xavier ORTOLI